UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Vv. ORDER OF RESTITUTION
SALVATORE ARENA, 19 Cr. 465 (KPF)

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Jarrod L. Schaeffer, Assistant

- United States Attorney, of counsel; the presentence report; the defendant’s conviction on Counts
One and Three of the above Information; and all other proceedings in this case, it is hereby
ORDERED that:

1. Amount of Restitution. SALVATORE ARENA, the defendant, shall pay restitution in
the total amount of $789,195.35 to the victim(s) of the offenses charged in Counts One and Three.
The names, addresses, and specific amounts owed to each victim are set forth in a Schedule of
Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized
to send payments to the new address without further order of this Court.

2. Joint and Several Liability. The defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
should he or she be convicted. The defendant’s liability for restitution shall continue unabated
until either the defendant has paid the full amount of restitution ordered herein, or every victim
has been paid the total amount of his or her loss from all the restitution paid by the defendant and

any co-defendants in this matter.

03.14.2019

 
3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as necessary to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York
Decembe é LO| 4
“Ki nur i, Up CL fac
HONORABLE KATHERINE POLK FAILLA

United States District Judge
Southern District of New York

 

 
